 GENERAL ELECTRICCOMPANY155and coerced its employees in the exercise of rights guaranteed in Section 7 ofthe Act, and thereby has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.7.During August 1950, by requesting of Paul Crawford a written statementasserting his loyalty to KWKH, his desire to continue working for KWKH, andhis intention of voting against the Union, so that Robertson could give it toRespondent's president and general manager, Respondent interfered with, re-strained, and coerced its employees in the exercise of rights guaranteed in Section7 of the Act, and thereby has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.S.During September 1950, by interrogating Vendex F. Marshall as to hissentiments towards the Union and by requesting of him a written statement thatMarshall would take no part in union activities, while threatening the jobsof the union leaders, Respondent interfered with, restrained, and coerced itsemployees in the exercise'of rights guaranteed in Section 7 of the Act, and there-byhas engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.9.During August 1950, by interrogating Dan Sorkin as to his union mem-bership, and by arranging for automatic wage increases for him and assuringhim that he did not need the Union to obtain those or other increases, Respon-dent interfered with, restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.10.By discriminating in regard to the, hire and tenure of employment of PaulCrawford and Vendex F. Marshall, thereby discouraging membership in Inter-national Brotherhood of Electrical Workers, AFL, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (3) of the Act.11.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]GENERAL ELECTRICCOMPANY (TIFFIN PLANT OF THE FRACTIONALHORSEPOWER MOTOR DEPARTMENT)'andINTERNATIONAL UNION OFELECTRICAL,RADIO & MACHINE WORKERS,CIO1 PETITIONERGENERAL ELECTRICCOMPANY (NILESGLASSWORKS, LAMP DIVISION)'andINTERNATIONALUNION OFELECTRICAL,RADIO & MACHINEWORKERS, CIO,PETITIONER.Cases Nos. 8-RC-1524 and 8-RC-1533.May 16, 1952Decision and OrderUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Philip Fusco,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.The petition and other formal papers were amended at the hearing to show the correctname of the Employer.99 NLRB No. 35. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employees ofthe Employer.3.The Petitioner seeks certification as the bargaining representa-tive of employees in production and maintenance units at the Em-ployer's Tiffin plant and Niles Glass Works.The Intervenor, UnitedElectrical Radio & Machine Workers of America (UE), and its LocalsNos. 732 and 751, contends that its national agreement with the Em-ployer, which is terminable upon 90 days' notice prior to September15, 1952, is a bar to elections in these cases.The Petitioner and theEmployer contend, however, that the agreement contains specific pro-visions rendering the contract inoperative as a bar to elections duringits term.The Petitioner and the Employer base this contention uponthe language of the recognition and termination clauses of the agree-ment, which read as follows :UNION RECOGNITION1.The Company agrees to recognize the Union on behalf of andin conjunction with its Locals for those bargaining units of Com-pany employees for which the Union or any of its locals, throughNational Labor Relations Board certifications, isand continues tobe designated as the exclusive collective bargaining representativeof employees within such units for the purpose of collective bar-gaining in respect to rates of pay, wages, hours of employmentand other conditions of employment.2.Where the Union or any of its Locals through NationalLabor Relations Board certifications has been designated as theexclusive collective bargaining representative for any additionalbargaining units of Company employees, such certified repre-sentative shall be recognized as provided above. [Emphasissupplied.]TERMINATIONThis Agreement shall, as to the Company, andrecognizedUnion andrecognizedUE locals, and each bargaining unit so rep-resented, as provided in this Agreement, continue in full forceand effect until the 15th day of September 1952, and from yearto year thereafter unless not later than 90 days prior to such dateof anniversary thereof either the Company or the Union shall GENERAL ELECTRIC COMPANY157notify the other in writing of its intention to terminate the Agree-ment upon such dateor anniversarydate.[Emphasis supplied.]The contention of the Petitioner and the Employer, which is sup-ported by a general rule of contract interpretation ,2 is that the words`.recognized" in the termination clause must be read in connection withthe words "and continues to be" in the recognition clause. If the ter-mination clauseis soread, the contract terminates as to a bargainingunit at the time that the Intervenor or one of its locals loses its recog-nized status as a result of no longer continuing, through Board certi-fications,to be designated as the exclusive bargaining representativeof employees in the unit.It is the further contention of the Petitionerand the Employer that this language should be construed to mean thatthe contract is no bar to the filing and processing of a rival petition bythe Board.The Petitioner and the Employer cite a number of Board decisionsin which the Board has held inoperative as bars, contracts which wereconstrued to provide for the certification of another representativeduring their terms.3However, in those cases the provision for certi-fication of another representative were more clearly stated; in two ofthe cited cases a petition had been filed prior to the time the contractwas executed; 4 and in all but two 5 of the cases cited the evidenceshowed the existence of rival organizing campaigns at the time thecontracts were executed.For these reasons we do not believe that thecasesrelied upon by the Petitioner and the Employer provide a basisfor disposition of this case.Here it appears not only that the partieshad in mind no specific petition, either filed or to be filed with theBoard,as the subject of the alleged reopening provision, but also thatthe language used is not such as in our opinion could reasonably beconstrued as removing the contract as- a bar to the processing of apetition by a rival labor organization.In view of the public interest in themaintenanceof industrialstability,6 we do not believe it too much to require that a party to acontractwho wishes to waive or avoid theBoard'scontract bar doc-trineshould be required to obtain from the other party approval of23 Williston,Contracts§618 (Rev. Ed.1936) ;Restatement,Contracts$235 (c)(1932).sLibby,McNeil&Libby,64 NLRB 30;Willys Overland Motors,Inc.,35 NLRB 549;The Steel Storage File Company,27NLRB 210;Monument Mills,10 NLRB347; FarrAlpaca Company,Inc., 9NLRB 1208;Consolidated Aircraft Corporation,7 NLRB 1061.4Wiillys Overland Motors, Inc.,supra; The Steel Storage Company, supra.5Farr Alpaca Company, Inc.,supra; ConsolidatedAircraftCorporation,supra.In theConsolidated Aircraftcase the members of the contracting union had voted to affiliate withthe petitioner and only the employer asserted the contract as a bar.Compare theFarrAlpacacase withColumbia River Salmon and Tuna PackersAssn., 91,NLRB 1424, wherethe Board refused to construe a provision making the agreement effective in all plantswhere the union- had a majority of the employees as making the union'smajority,repre-sentative status depend upon the daily fluctuations of its membership.0 CfReed Roller Bit Company,72 NLRB 927 158DECISIONSOF NATIONALLABOR RELATIONS BOARDcontractual provisions which do so in clear and unmistakable lan-guage.7Assuming, as mentioned above, that the Intervenor's agree-ment with the Employer is terminable upon the certification ofanother representative, we find nothing in the words "and continuesto be" which would justify a construction of the recognition andtermination clauses of the agreement as a general waiver of the Board'scontract bar doctrine.As suggested by the Intervenor, those wordscan more reasonably be given effect and construed as relieving theEmployer of contractual liability in the event that the Board shouldfind upon application of its own contract bar principles that the con-tract was rendered inoperative as a bar and another union certifiedas the bargaining representative.Accordingly, we find the Inter-venor's contract with the Employer to be a bar to elections in thesecases,and we shall dismiss the petitions filed herein.OrderIT IS HEREBY ORDEREDthat the petitions filed herein be, and theyherebyare, dismissed.CHAIRMAN HERZOG andMEMBER STYLEStook no part in theconsid-eration of the above Decision and Order.'.It is a rule of contract interpretation that contracts or agreements affecting the publicinterest are to be construed liberally in favor of the public3 Williston,Contracts § 626(Rev. ed , 1936) ;Restatement,contracts§236 (e)(1932)CfOtis Elevator Company,97 NLRB 786;The Iron Fireman Manufacturing Company,69 NLRB 19;cf.alsoLeverBrothers Company,96 NLRB 448;Columbia River Salmon and Tuna Packers' Assn.,91 NLRB 1424.FEIN'S TIN CAN CO., INC., AND ATLAS CAN CORPORATIONand,UNITEDWIRE AND METALWORKERSUNION,LOCAL 24368,AFL, PETITIONER.Case No. 9-RC-4200.May 16, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Lewis Moore, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employers.99 NLRB No. 32